01Case
   23ÿ567:18-cv-06697-KMK
        789 9 59ÿÿÿDocument
                          3ÿ885ÿÿÿFiled
                                         3ÿ02/18/21
                                               757ÿÿÿ1Page
                                                           3ÿ7ÿ1ofÿ2
          01Case
             23ÿ567:18-cv-06697-KMK
                  789 9 59ÿÿÿDocument
                                    3ÿ885ÿÿÿFiled
                                                   3ÿ02/18/21
                                                         757ÿÿÿ1Page
                                                                     3ÿÿ2ofÿ2




Defendants' application is denied without prejudice.
They may re-file their application along with a
Request to Proceed in Forma Pauperis showing their
financial status.
2/18/21
